
	

114 S1416 IS: To amend title 54, United States Code, to limit the authority to reserve water rights in designating a national monument.
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1416
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Flake (for himself, Mr. McCain, Mr. Lee, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend title 54, United States Code, to limit the authority to reserve water rights in
			 designating a national monument.
	
	
 1.Reservation of water rights at national monumentsSection 320301 of title 54, United States Code, is amended by adding at the end the following:  (e)Water rights (1)No reservation of water rightsIn designating a national monument under subsection (a), the President may not reserve any implied or expressed water rights associated with the national monument.
 (2)Applicable lawWater rights associated with a national monument designated under subsection (a) may only be acquired for the national monument in accordance with the laws of the State in which the water rights are to be located..
		
